Title: From Thomas Jefferson to Grand & Cie., 9 June 1789
From: Jefferson, Thomas
To: Grand & Cie.



Gentlemen
Paris June 9. 1789.

The bearer hereof Mr. Haskell, being employed to act here on behalf of a company, and likely to have occasion to deposit and pass thro the hands of a banker considerable sums of money, is disposed to give a preference to your house. He wishes therefore to be made known to you. I had not the honour of an acquaintance with Mr. Haskell in America, but he brought to me from thence the most favorable and flattering recommendations from persons in whom I have the highest confidence; and since his arrival here my acquaintance with him has satisfied me that he merited justly the recommendations I had received. He will explain to you the details of the business in which he is engaged, and in which he is disposed to ask your agency, and you will be sensible from your first acquaintance with him that his understanding and discretion render him worthy of confidence. I have the honor to be with sentiments of great esteem Gentlemen Your most obedt. humble servt.,

Th: Jefferson

